Title: General Orders, 12 October 1777
From: Washington, George
To: 



Head Quarters, Towamensing [Pa.] October 12th 1777.
Firmness.Courage. Conquest.


Major Lockhart of the 3rd North Carolina regiment is promoted to the rank of Lieut: Colonel in the eight[h] regiment of the said state, in the room of Lieut. Col. Ingram resigned.
Capt. Henry Dixon of the 1st North Carolina regiment, is promoted to the rank of Major in the 3rd regiment of said state, in the room of Major Lockhart promoted.
The Commander in Chief approves the following sentences of a General Court Martial, held the 3rd instant whereof Col. Josiah Parker was president.
Ensign Casson of the 4th Virginia regiment, charged with “Accusing Ensign Ford of Cowardice”—Also with “Getting drunk in the morning, and behaving in an ungentlemanlike manner”—found guilty of the charge brought against him, and sentenced to be discharged from the service.
Ensign Thomas Shanks of the 10th Pennsylvania regiment with “stealing two pair of shoes from Lieut: Adams, regimental quarter master (p: tem:) to the 10th pennsylv: regt”—found guilty of the charge exhibited against him, and sentenced to be discharged from the service.
Major Forrest of Col. Proctors regiment of artillery, charged with “Neglect of duty, with disobedience of orders, to the prejudice of the service, good order and military discipline, and with breaking his arrest

”—found guilty of neglect of duty, and of disobedience [of] orders, to the prejudice of the service, good order and military discipline, and not guilty of breaking his arrest, and sentenced to be reprimanded in General orders.
It appears by the evidence, that Major Forrest’s conduct was highly reprehensible, because of such a nature as tends to subvert the foundation of order in an army—when an officer is directed to do any thing in the line of his duty, he ought not to reason upon the propriety of the measure, but execute it in the best manner he can, remembering that implicit obedience, which constitutes true discipline, is essential to the success, and even to the existence of an army.
It is the ardent wish of the Commander in Chief, that the duty of the camp may be performed with the greatest exactness and regularity, and he desires that the Major General, Brigadier General and Field Officers of the day attend the parade constantly, at the time of guard mounting, and see that the guards are duily marched off, and every thing conducted with propriety—Henceforward the guards are to mount at nine o’clock in the morning.
The officers have now an opportunity of attending to the discipline of the troops—Every day when the weather permits, the corps are to be turned out and practiced in the most essential exercises, particularly in priming and loading, forming, advancing, retreating, breaking and rallying—No pains are to be spared to improve the troops in these points.
All parties and witnesses relative to the charges against General Wayne, are to attend the Court of enquiry at Lord Stirling’s quarters to morrow morning at nine o’clock.
The Q. M. General is directed to procure paper immediately, that the several corps may be furnished without delay.
After Orders. For the better security of ammunition, each brigade Quarter Master is early to morrow morning, to go with ten ax men and five other men of his brigade, and collect with the utmost care and dispatch, all the horns they can find at this, and the late encampments of the army, and immediately upon his return, report the number he shall have collected.
